Citation Nr: 1628810	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee condition.

2. Entitlement to service connection for a bilateral knee condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2002 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2014, the Board remanded the current issues for further evidentiary development.

The Board notes the case was last adjudicated by the RO in December 2014.  In January 2015, the Veteran submitted additional medical evidence in support of his claim.  In June 2016, the Veteran's representative noted that the Veteran did not waive Agency of Original Jurisdiction (AOJ) review of that evidence.  However, as the claim for service connection is being reopened and granted on the merits in this decision, remanding the claims to the AOJ is unnecessary, as there is no prejudice to the Veteran in proceeding with the granting of the full benefit sought on appeal.  


FINDINGS OF FACT

1. A January 2006 rating decision that denied service connection for a bilateral knee condition was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.

3. The Veteran's bilateral knee condition is related to service.  




CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim for service connection for a bilateral knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R.         § 3.156 (2015).

2. The requirements for establishing service connection for a bilateral knee condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim seeking entitlement to service connection for a bilateral knee condition was previously denied in a January 2006 rating decision.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the January 2006 rating decision consisted of the Veteran's service treatment records and VA examination reports.  The claim was denied because there was found to be no nexus between a current bilateral knee disability and service.  

The evidence received since that time includes a January 2015 letter from Dr. T., in which he opined that the Veteran's in-service knee problems are likely related to his current bilateral knee condition.

Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claim, it is new and material, and the claim for service connection for a bilateral knee condition is reopened.  The Board will now turn to the merits of the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.            § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.  § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.          §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran has asserted that his current bilateral knee condition resulted from the stress of jumping in and out of different vehicles and crafts during service.  In his substantive appeal, he stated that he was diagnosed with bilateral patellar tendonitis during service, and with bilateral chondromalacia after service, and that he continues to experience knee problems.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral chondromalacia patella; such was noted on an August 2008 VA orthopedic consult.  Dr. T. also noted chronic bilateral anterior knee pain and chondromalacia patella of the left knee in January 2015.  Accordingly, the first criterion for establishing service connection has been met.  

The Veteran's service treatment records contain several complaints of knee issues.  In October 2003 the Veteran reported grinding in his knees bilaterally.  A diagnosis of patellofemoral pain syndrome was provided.  The Veteran complained of knee pain in April 2004 and patellar tendonitis was noted in June 2004.  In April 2005 the Veteran reported tendonitis on a medical history report.  On the June 2005 separation examination the Veteran again reported knee pain and that he was told that he had knee tendonitis.  

On a December 2005 VA knee examination the Veteran reported knee pain after prolonged sitting or walking.  The physical examination noted slight lateral tracking of the patella with flexion of the bilateral knees.  The examiner rendered a diagnosis of bilateral patellar tendonitis.  

During an August 2008 VA orthopedic consult, the Veteran complained of bilateral knee pain and reported increasing pain and discomfort over the past three months.  X-rays taken at that time showed degenerative arthritic changes of the bilateral knees.  An assessment of bilateral chondromalacia patella was rendered.

In August 2009, Magnetic Resonance Imaging (MRI) scans showed inhomogeneous signal retropatellar cartilage bilaterally, which was interpreted as possibly being related to early chondromalacia.  

In March 2013, the Veteran was afforded another VA knee examination.  The examiner did not report a diagnosis but noted the Veteran's reports of constant pain in the distal patellar tendon.  The examiner stated that the in-service diagnosis of patellofemoral pain syndrome was not confirmed by physical evidence, that he interpreted some x-ray and MRI reports to not show chondromalacia patella, and that the Veteran did not have a knee condition during the current examination.  Therefore, he opined that it was unlikely that any current knee condition was related to service.

The Veteran underwent another VA knee examination in November 2014.  The examiner reported the diagnoses of bilateral knee tendonitis/tendinosis from 2005 and a left knee meniscal tear in July 2013.  That examiner concurred with the negative opinion provided by the March 2013 VA examiner.

In January 2015, Dr. T. reported that he had treated the Veteran for complaints of bilateral knee pain in April 2009, and that he probably had some bilateral chondromalacia at that time.  The Veteran was subsequently treated for a torn meniscus of the left knee.  Upon physical examination, the Veteran was found to have chronic bilateral knee pain as well as chronic atrophy of the left thigh and chondromalacia of the left patella.  Dr. T. noted that he reviewed extensive paperwork provided by the Veteran, and pointed out that the Veteran reported knee problems throughout his service time and after discharge.  Therefore, he opined that the ongoing knee symptoms, including chondromalacia, are likely related to service.

After review of the evidence of record, the Board finds that service connection for a bilateral knee condition is warranted.

The Board observes that the Veteran is competent to report that he has experienced knee pain since service and that he was diagnosed with bilateral patellar tendonitis during service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds his account to be credible, as he has consistently reported knee problems since service, and his 
in-service knee complaints are extensively documented in the service treatment records.
 
Turning to the medical evidence of record, the Board finds that Dr. T.'s January 2015 opinion that the current bilateral knee condition is related to service to be highly probative, as it was provided after examining the Veteran and reviewing pertinent medical documentation.  Dr. T. provided a detailed rationale for the conclusion reached which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In light of the positive and negative evidence of record, including the medical opinion of record linking the current bilateral knee condition to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral knee condition is related to service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.             §§ 3.102, 3.303 (2015).


ORDER

The claim for service connection for a bilateral knee condition is reopened, and service connection for a bilateral knee condition is granted. 



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


